PIERCE, Judge.
Appellant Donald Emett Langlois appeals to this Court from a judgment of conviction and sentence to life imprisonment entered against him consequent upon a verdict of guilty being returned by a jury after trial upon information charging him with murder in the second degree in the shooting to death of one Valerie Jean Winegarner in Hillsborough County on June 29, 1967.
The only point urged here and argued before this Court in behalf of Langlois as to why the judgment appealed should be reversed is that the trial Court erred in admitting into evidence the confession made by Langlois to investigating officers on the day after the shooting. It seems to be conceded by counsel for Langlois that he did consent to giving the confession in the presence of a preacher, one Reverend Bradshaw, and investigating officer Wood. Reverend Bradshaw had been sent to the jail to confer and advise with Langlois by the latter’s employer, which came about at Langlois’ express request to his employer.
The trial Judge held an extensive hearing in the absence of the jury for purpose of determining the legal adrhissibility of the confession before it was given in evidence. The facts surrounding the giving of the confession were gone into most fully. Lan-glois himself testified, as did the investigating officer. The trial Court found the confession to have been given freely and voluntarily and that no constitutional right of Langlois was violated in the process.
It would serve no good purpose, nor would it substantially contribute to the body of the law, to discuss at length the facets of testimony adduced at the collateral hearing as to admissibility. Suffice to say that we have carefully examined the *429record and find ample support in the testimony to sustain the action of the trial Judge in admitting the confession. There was therefore no error in such ruling.
That being the only point raised upon behalf of appellant Langlois in this Court, and it having been determined adversely to him, the judgment of conviction appealed from is thereupon—
Affirmed.
LILES, Acting C. J., and McNULTY, J., concur.